Citation Nr: 1520376	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO. 08-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a bladder tumor, to include frequent urination and sterility.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board previously remanded the case in December 2010, to arrange for the Veteran to appear at a hearing before the Board.  The Veteran was scheduled for a Board hearing in August 2011, but did not appear.  The Veteran requested that the hearing be rescheduled because notice of the hearing had been sent to a prior address.  The Board found that the Veteran demonstrated good cause for failing to appear, and in February 2012, the Board again remanded the case to afford an additional opportunity for a hearing.  In February 2013, the Veteran again did not appear for his scheduled hearing before the Board.  A letter was subsequently sent to the Veteran in March 2015 to clarify whether he still wished to testify before the Board.  The Veteran did not respond to this request.  As the Veteran has not requested that a hearing be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The most competent and probative evidence is against finding that the Veteran's frequent urination and sterility were caused by or otherwise related to service, to include his bladder tumor.


CONCLUSION OF LAW

The criteria for service connection for residuals of a bladder tumor have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in October 2010 and July 2014 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his claims, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  Further, the Veteran was scheduled for a hearing in February 2013 but did not attend due to divorce proceedings.  A letter was subsequently sent to the Veteran in March 2015 to determine if he still wished to schedule a hearing before the Board.  The Veteran did not reply and his request is therefore deemed withdrawn.

Additionally, the Veteran's claim was previously remanded by the Board in July 2014 to provide the Veteran with a VA examination.  Review of the claims file reflects that an examination was conducted in July 2014 that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that diagnoses and opinions which are consistent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's July 2014 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
III. Service Connection - Residuals of bladder tumor

The Veteran asserts that his frequent urination and sterility are the result of a malignant bladder tumor he had removed while on active duty service in 1970.  Review of the medical records reflects that the Veteran was diagnosed with infertility in 1979.  Additionally, a VA examination conducted in March 2005, April 2008, and July 2014 reflect that the Veteran experienced incontinence and voiding problems.  Further, an August 1970 report of medical examination reflects that the Veteran had bladder surgery in March 1970, although records of the actual surgery were not available.  As the Veteran has a current disability as well as an in-service injury, elements (1) and (2) of service connection have been met.

However, the weight of the evidence is against finding that the Veteran's incontinence, voiding problems, and infertility are related to his in-service bladder surgery.  The Veteran's service treatment records, which do show separate incidents of blood and white blood cells in his urine, are negative for complaints of infertility or urination problems.  The August 1970 report of medical examination reflects that the Veteran did not experience any sequelae from the surgery.  Further, the Veteran denied a history of frequent or painful urination on a contemporaneous report of medical history.

The Board also finds the July 2014 examiner's opinion to be highly probative.  The examiner evaluated the Veteran and reviewed the medical record prior to rendering an opinion.  The examiner concluded that the Veteran's sterility was less likely than not related to service as cystoscopies do not cause the testicular pathology changes noted in the 1979 biopsy report.  The examiner also concluded that based on the 1979 findings that the Veteran's infertility was more likely than not of a genetic nature.  Additionally, the examiner determined that the Veteran's urinary frequency is related to physiologic changes, particularly an enlarged prostate that is consistent with the Veteran's age.

The record is negative for any contrary opinions.  In this regard, the Board notes the Veteran's assertions that he believes his urinary frequency and sterility are related to his bladder tumor.  However, the Veteran has not demonstrated himself to possess the necessary medical training or expertise to render a complex medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his assertions are given very little probative value and the weight of the evidence is subsequently against the claim.

Based on the above, the only competent evidence relating to the question of etiology of the Veteran's claimed conditions is the 2014 VA examiner's opinion.  The Board affords great probative value to the negative nexus opinion of the July 2014 VA examiner.  The examiner reviewed the claims file, examined the Veteran, provided a detailed rationale for his opinion with reference to the evidence of record and considered the lay contentions regarding continuity of symptoms and the onset in service.  Accordingly, absent competent evidence to the contrary, service connection is not warranted.

In sum, the evidence does not support finding that the Veteran's sterility and urinary frequency are related to his bladder tumor.  As the preponderance of the evidence is against the claim of service connection the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a bladder tumor, to include frequent urination and sterility, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


